Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jae Sung Park et al: "Generation of High Dynamic Range illumination from a Single Image for the Enhancement of Undesirably Illuminated Images", dated Aug. 02, 2017 (provided by Applicant with the IDS of 9/22/2020 and hereinafter referred to as “Park”) in view of Munkberg et al., US 2018/0357537 A1 (hereinafter referred to as “Munkberg”).

Regarding claim 1, Park discloses a method for image processing, comprising: capturing an original image (see Park Abstract and Fig. 2, where a camera captures an original input image for image processing); generating at least one reference image by adjusting brightness of the original image (see Park Fig. 2, and pgs. 4-6, “D. Virtual Illumination Generation (VIG)” where virtual illumination images are generated from the original input image); and generating a target image by performing high dynamic range (HDR) synthesis on the plurality of images (see Park Fig. 2, and Equations (10) through  (12), and pgs. 6 and 7, “F. Weight Rules for Luminance Synthesis” where the virtual illumination images are synthesized with each other and the “color information of the original image”).

However, Munkberg discloses generating a plurality of denoised images by performing artificial intelligence-based (AI- based) denoising on the original image and the at least one reference image respectively (see Munkberg Figs. 1 through 6, and paras. 0003 and 0054, where a trained neural network is used to de-noise imagery). 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the de-noising technique of Munkberg to clean all the images of Park, because Park teaches and suggests de-noising (see Park pg. 8 “Noise reduction”), and it is predictable that de-noising every image would improve the image quality of the resulting output image.

Regarding claim 15, Park discloses an electronic device, comprising an image sensor (see Park pg. 1 “commercial cameras”); a processor comprising a graphic processing unit (GPU) to (see Park pg. 8 “GPU”): capture an original image (see Park Abstract and Fig. 2, where a camera captures an original input image for image processing); generate, with the GPU, at least one reference image by adjusting brightness of the original image (see Park Fig. 2, and pgs. 4-6, “D. Virtual Illumination Generation (VIG)” where virtual illumination images are generated from the original input image); and generate a target image by performing high dynamic range (HDR) synthesis on the plurality of images (see Park Fig. 2, and Equations (10) through  (12), and pgs. 6 and 7, “F. Weight Rules for Luminance Synthesis” where the virtual illumination images are synthesized with each other and the “color information of the original image”).

However, Munkberg discloses an image signal processing (ISP) processor and a graphic processing unit (GPU) coupled with the ISP processor (see Munkberg Figs. 1 through 6, and paras. 0107-0109, where a central processor and a graphics processor communicate via a bus); and a memory configured to store computer programs which, when executed by the processor, are operable to (see Munkberg Figs. 1 through 6, and paras. 0107-0113, where a memory is used to store computer programs): with the image sensor under control of the ISP processor (see Munkberg Figs. 1 through 6, and paras. 0104, where the system may comprise a “camera” controlled by the “CPU”); and generate, with the GPU, a plurality of denoised images by performing artificial intelligence-based (AI-based) denoising on the original image and the at least one reference image respectively (see Munkberg Figs. 1 through 6, and paras. 0003 and 0054, where a trained neural network is used to de-noise imagery).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the de-noising technique of Munkberg to clean all the images of Park, because Park teaches and suggests de-noising (see Park pg. 8 “Noise reduction”), and it is predictable that de-noising every image would improve the image quality of the resulting output image.  It would also have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the 

Regarding claim 20, Park discloses an image processing circuit (see Park pg. 8 “GPU”), to capture an original image (see Park Abstract and Fig. 2, where a camera captures an original input image for image processing) and generate a target image by performing high dynamic range (HDR) synthesis on a plurality of images corresponding to the original image and at least one reference image (see Park Fig. 2, and pgs. 4-6, “D. Virtual Illumination Generation (VIG)” where virtual illumination images are generated from the original input image; and Equations (10) through  (12), and pgs. 6 and 7, “F. Weight Rules for Luminance Synthesis” where the virtual illumination images are synthesized with each other and the “color information of the original image”); and a graphic processing unit (GPU) (see Park pg. 8 “GPU”).
Park does not explicitly disclose comprising an image signal processing (ISP) processor electrically coupled with an image sensor and configured to control the image sensor; and a graphic processing unit (GPU) electrically coupled with the ISP processor and configured to generate the plurality of denoised images by performing artificial intelligence-based (AI-based) denoising on the original image and the at least one reference image respectively.
However, Munkberg discloses comprising an image signal processing (ISP) processor electrically coupled with an image sensor and configured to control the image sensor (see Munkberg Figs. 1 through 6, and paras. 0104, where the system may comprise a “camera” controlled by the “CPU”); and a graphic processing unit (GPU) electrically coupled with the ISP processor (see Munkberg Figs. 1 through 6, and paras. 0107-0109, where a central processor and a graphics processor communicate via a bus) and configured to generate the plurality of denoised images by performing artificial intelligence-based (AI-based) denoising on the original image and the at least one reference image respectively (see Munkberg Figs. 1 through 6, and paras. 0003 and 0054, where a trained neural network is used to de-noise imagery).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the de-noising technique of Munkberg to clean all the images of Park, because Park teaches and suggests de-noising (see Park pg. 8 “Noise reduction”), and it is predictable that de-noising every image would improve the image quality of the resulting output image.  It would also have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the hardware of Park with the integrated hardware of Munkberg, because it is predictable that Munkberg’s hardware would successfully implement the algorithms of Park, and it is predictable that the additional processors would improve the speed of the system by dividing and processing the algorithms simultaneously.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable Park in view of Munkberg as applied to claim(s) 1 above, and in further view of Chen et al., US 2017/0366725 A1 (hereinafter referred to as “Chen”).

claim 2, Park does not explicitly disclose wherein capturing the original image comprises: obtaining an ambient light intensity; determining an initial exposure according to the ambient light intensity; and capturing the original image according to the initial exposure.
However, Chen discloses wherein capturing the original image comprises: obtaining an ambient light intensity; determining an initial exposure according to the ambient light intensity; and capturing the original image according to the initial exposure (see Chen Figs. 4 and 12-14, and paras. 0030-0032 and 0038-0043, where the ambient light value is compared to thresholds to determine the target exposure values).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the automatic exposure control technique of Chen on the camera and images of Park – as modified by Munkberg – because it is predictable that doing so would result in “. . . dynamic target brightness control that is capable of smoothly changing target brightness values without brightness oscillation, undershooting and overshooting” (see Chen para. 0005).

Regarding claim 3, Park does not explicitly disclose wherein determining the initial exposure according to the ambient light intensity comprises: determining the initial exposure as a first exposure when the ambient light intensity is lower than or equal to a first threshold intensity; determining the initial exposure as a second exposure when the ambient light intensity is higher than the first threshold intensity and lower than or equal to a second threshold intensity; and determining the initial exposure as a third exposure when the ambient light intensity is higher than the second threshold intensity, wherein the first exposure is smaller than the second exposure, and the second exposure is smaller than the third exposure.
(see Chen Figs. 4 and 12-14, and paras. 0030-0032 and 0038-0043, where the ambient light value is compared to thresholds to determine the target exposure values).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Park in view of Munkberg and Chen as applied to claim(s) 2 above, and in further view of Kim, US 2011/0102621 A1 (hereinafter referred to as “Kim”) and Kaneda, US 2002/0071048 A1 (hereinafter referred to as “Kaneda”).

Regarding claim 4, Park does not explicitly disclose wherein determining the initial exposure according to the ambient light intensity comprises: capturing a preview image; detecting whether the preview image contains a face region; determining a portrait mode according to the ambient light intensity upon detecting that the preview image contains the face region; and determining a value of exposure adjustment according to the portrait mode and adjusting the initial exposure according to the value of exposure adjustment.
 (see Kim para. 0063, where “[w]hen a face is detected, it is determined whether a live view image is a night view mode, and then if not, a back light mode, and then if not, a portrait mode”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the face detection of Kim to categorize the mode for the camera and images of Park – as modified by Munkberg and Chen – because it is predictable that automatically detecting the mode would improve the speed and convenience of taking a picture with the camera.
Furthermore, Kaneda discloses determining a value of exposure adjustment according to the portrait mode and adjusting the initial exposure according to the value of exposure adjustment (see Kaneda paras. 0161 and 0172, where “an auto exposure adjustment” is associated with a “portrait mode”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the auto exposure adjustment of Kaneda with the mode of Park, Munkberg, Chen, and Kim, because it is predictable that adjusting the exposure to the ideal levels for the camera’s mode would improve the quality of the resulting images.

Claim(s) 5, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Park in view of Munkberg as applied to claim(s) 1 and 15 above, and in further view of Lin et al., US 2013/0208139 A1 (hereinafter referred to as “Lin”).

Regarding claim 5, Park discloses generating the at least one reference image by adjusting the brightness of the original image according to the at least one exposure compensation amount respectively (see Park Fig. 2, and pgs. 4-6, “D. Virtual Illumination Generation (VIG)” where virtual illumination images are generated from the original input image).
Park does not explicitly disclose wherein generating the at least one reference image by adjusting the brightness of the original image comprises: obtaining average pixel brightness of the original image; and determining at least one exposure compensation amount according to the average pixel brightness.
However, Lin discloses wherein generating the at least one reference image by adjusting the brightness of the original image comprises: obtaining average pixel brightness of the original image; determining at least one exposure compensation amount according to the average pixel brightness; and generating the at least one reference image by adjusting the brightness of the original image according to the at least one exposure compensation amount respectively (see Lin para. 0039, where average luminance is used to adjust the exposure).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the averaging technique of Lin on the images of Park – as modified by Munkberg – because it is predictable that doing so would improve the robustness of the luminance estimation of the image by eliminating any outliers through averaging many luminance values.

claim 6, Park discloses wherein generating the at least one reference image by adjusting the brightness of the original image according to the at least one exposure compensation amount respectively comprises: generating the at least one reference image by inputting the original image into a plurality of brightening models respectively, wherein each of the plurality of brightening models corresponds to each of the at least one exposure compensation amount and is configured to adjust the brightness of the original image according to pixel brightness of the original image and the exposure compensation amount (see Park Fig. 2, and pgs. 4-6, “D. Virtual Illumination Generation (VIG)” where virtual illumination images are generated from the original input image).

Regarding claim 16, Park discloses generate the at least one reference image by adjusting the brightness of the original image according to the at least one exposure compensation amount respectively (see Park Fig. 2, and pgs. 4-6, “D. Virtual Illumination Generation (VIG)” where virtual illumination images are generated from the original input image).
Park does not explicitly disclose wherein the GPU configured to generate the at least one reference image by adjusting brightness of the original image is configured to: obtain average pixel brightness of the original image; and determine at least one exposure compensation amount according to the average pixel brightness.
However, Lin discloses wherein the GPU configured to generate the at least one reference image by adjusting brightness of the original image is configured to: obtain average pixel brightness of the original image; determine at least one exposure compensation amount (see Lin para. 0039, where average luminance is used to adjust the exposure).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the averaging technique of Lin on the images of Park – as modified by Munkberg – because it is predictable that doing so would improve the robustness of the luminance estimation of the image by eliminating any outliers through averaging many luminance values.

Claim(s) 8-10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Park in view of Munkberg as applied to claim(s) 1 and 15 above, and in further view of Tanaka, US 2007/0147701 A1 (hereinafter referred to as “Tanaka”).

Regarding claim 8, Park does not explicitly disclose wherein generating the at least one reference image by adjusting the brightness of the original image comprises: detecting whether the original image contains a target region according to an image semantic recognition algorithm; determining a first exposure compensation amount according to pixel brightness of the target region upon detecting that the original image contains the target region; determining a second exposure compensation amount according to pixel brightness of a non-target region; generating a corresponding reference image by adjusting brightness of the target region in the original image according to the first exposure compensation amount; and generating another 
However, Tanaka discloses wherein generating the at least one reference image by adjusting the brightness of the original image comprises: detecting whether the original image contains a target region according to an image semantic recognition algorithm; determining a first exposure compensation amount according to pixel brightness of the target region upon detecting that the original image contains the target region; determining a second exposure compensation amount according to pixel brightness of a non-target region; generating a corresponding reference image by adjusting brightness of the target region in the original image according to the first exposure compensation amount; and generating another corresponding reference image by adjusting brightness of the non- target region in the original image according to the second exposure compensation amount (see Tanaka paras. 0036-0041 and 0068-0073, where the face and background regions are assigned differing exposure/brightness values).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the region-based exposure compensation of Tanaka on the images of Park – as modified by Munkberg – because it is predictable that doing so would improve the quality of images containing faces by selecting an exposure compensation ideal for faces just for the face region while selecting an exposure compensation ideal for the background for the remaining regions.

Regarding claim 9, Park does not explicitly disclose wherein the target region comprises a plurality of face regions, and wherein: determining the first exposure compensation amount 
However, Tanaka discloses wherein the target region comprises a plurality of face regions, and wherein: determining the first exposure compensation amount according to the pixel brightness of the target region comprises: for each of the plurality of face regions, determining a first exposure compensation amount corresponding to the face region according to average pixel brightness of the face region; and generating the corresponding reference image by adjusting the brightness of the target region in the original image according to the first exposure compensation amount comprises: for each of the plurality of face regions, generating the reference image corresponding to the face region by adjusting brightness of the face region in the original image according to the first exposure compensation amount corresponding to the face region (see Tanaka paras. 0036-0041 and 0068-0073, where the face and background regions are assigned differing exposure/brightness values).

Regarding claim 10, Park discloses further comprising: generating the at least one reference image by adjusting the brightness of the original image as a whole (see Park Fig. 2, and pgs. 4-6, “D. Virtual Illumination Generation (VIG)” where virtual illumination images are generated from the original input image).
Park does not explicitly disclose upon detecting that the original image does not contain the target region.
However, Tanaka discloses further comprising: generating the at least one reference image by adjusting the brightness of the original image as a whole upon detecting that the original image does not contain the target region (see Tanaka paras. 0036-0041 and 0068-0073, where when a face is not detected, then the exposure/brightness values are chosen based on the current image).

Regarding claim 18, Park does not explicitly disclose wherein the GPU configured to generate the at least one reference image by adjusting brightness of the original image is configured to: detect whether the original image contains a target region according to an image semantic recognition algorithm; determine a first exposure compensation amount according to pixel brightness of the target region upon detecting that the original image contains the target region; determine a second exposure compensation amount according to pixel brightness of a non-target region; generate a corresponding reference image by adjusting brightness of the target region in the original image according to the first exposure compensation amount; and generate another corresponding reference image by adjusting brightness of the non-target region in the original image according to the second exposure compensation amount.
However, Tanaka discloses wherein the GPU configured to generate the at least one reference image by adjusting brightness of the original image is configured to: detect whether (see Tanaka paras. 0036-0041 and 0068-0073, where the face and background regions are assigned differing exposure/brightness values).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the region-based exposure compensation of Tanaka on the images of Park – as modified by Munkberg – because it is predictable that doing so would improve the quality of images containing faces by selecting an exposure compensation ideal for faces just for the face region while selecting an exposure compensation ideal for the background for the remaining regions.

Regarding claim 19, Park does not explicitly disclose wherein the target region comprises a plurality of face regions, and wherein: the GPU configured to determine the first exposure compensation amount according to the pixel brightness of the target region is configured to: for each of the plurality of face regions, determining a first exposure compensation amount corresponding to the face region according to average pixel brightness of the face region; and the GPU configured to generate the corresponding reference image by 
However, Tanaka discloses wherein the target region comprises a plurality of face regions, and wherein: the GPU configured to determine the first exposure compensation amount according to the pixel brightness of the target region is configured to: for each of the plurality of face regions, determining a first exposure compensation amount corresponding to the face region according to average pixel brightness of the face region; and the GPU configured to generate the corresponding reference image by adjusting the brightness of the target region in the original image according to the first exposure compensation amount is configured to: for each of the plurality of face regions, generating the reference image corresponding to the face region by adjusting brightness of the face region in the original image according to the first exposure compensation amount corresponding to the face region (see Tanaka paras. 0036-0041 and 0068-0073, where the face and background regions are assigned differing exposure/brightness values).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable Park in view of Munkberg as applied to claim(s) 1 above, and in further view of Tian, CN 108280811 A (an English translation provided and hereinafter referred to as “Tian”).

claim 11, Park does not explicitly disclose wherein generating the plurality of denoised images by performing the AI-based denoising on the original image and the at least one reference image respectively comprises: performing, with a neural network model, noise characteristic recognition on the original image and the at least one reference image respectively, wherein the neural network model has learned a mapping relationship between sensitivity and noise characteristic of the original image and the at least one reference image; and obtaining the plurality of denoised images by performing denoising on the original image and the at least one reference image respectively according to a recognized noise characteristic.
However, Tian discloses wherein generating the plurality of denoised images by performing the AI-based denoising on the original image and the at least one reference image respectively comprises: performing, with a neural network model, noise characteristic recognition on the original image and the at least one reference image respectively, wherein the neural network model has learned a mapping relationship between sensitivity and noise characteristic of the original image and the at least one reference image; and obtaining the plurality of denoised images by performing denoising on the original image and the at least one reference image respectively according to a recognized noise characteristic (see Tian Fig. 1 and pgs. 6 through 8 of the Specification, where a neural network-based image denoising method is trained to map sensitivity to noise).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the noise removal technique of Park and Munkberg with that of Tian, because it is predictable that doing so would improve the quality of the output image by achieving a “. . . (see Tian pg. 5 of the Specification).

Regarding claim 12, Park does not explicitly disclose wherein the neural network model is trained using sample images corresponding to different sensitivity until a noise characteristic recognized by the neural network model matches a noise characteristic identified in a corresponding sample image.
However, Tian discloses wherein the neural network model is trained using sample images corresponding to different sensitivity until a noise characteristic recognized by the neural network model matches a noise characteristic identified in a corresponding sample image (see Tian Fig. 1 and pgs. 6 through 8 of the Specification, where a neural network-based image denoising method is trained to map sensitivity to noise).

Regarding claim 13, Park does not explicitly disclose further comprising: determining a plurality of reference pixels in the target image; calculating a difference of pixel grayscale between the plurality of reference pixels according to a preset gradient function; and modifying a corresponding parameter of the neural network model when the difference of pixel grayscale is greater than a preset threshold.
However, Tian discloses further comprising: determining a plurality of reference pixels in the target image; calculating a difference of pixel grayscale between the plurality of reference pixels according to a preset gradient function; and modifying a corresponding parameter of the neural network model when the difference of pixel grayscale is greater than a preset threshold (see Tian Fig. 1 and pgs. 6 through 8 of the Specification, where a neural network-based image denoising method is trained by modifying parameters based on a loss function that convergences to a “minimum” threshold value).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Park in view of Munkberg as applied to claim(s) 1 above, and in further view of Wang, US 2017/0034414 A1 (hereinafter referred to as “Wang”).

Regarding claim 14, Park does not explicitly disclose wherein generating the target image by performing the HDR synthesis on the plurality of denoised images comprises: inputting the plurality of denoised images into an HDR synthesis model and obtaining synthesis weights for respective regions of the original image, wherein the HDR synthesis model has learned a mapping relationship between characteristics of the respective regions and the synthesis weights, and wherein the characteristic is indicative of exposure and brightness of corresponding image regions; and generating the target image by performing the HDR synthesis on the plurality of denoised images per region according to the synthesis weights.
However, Wang discloses wherein generating the target image by performing the HDR synthesis on the plurality of denoised images comprises: inputting the plurality of denoised images into an HDR synthesis model and obtaining synthesis weights for respective regions of the original image, wherein the HDR synthesis model has learned a mapping relationship between characteristics of the respective regions and the synthesis weights, and wherein the characteristic is indicative of exposure and brightness of corresponding image regions; and (see Wang paras. 0026, 0058, and 0059, where block-based weighting is used during the HDR synthesis).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the block-based weighting technique of Wang on the images of Park – as modified by Munkberg – because it is predictable that doing so would “. . . eliminate the ghost effect and avoid a split of the in-motion subject positioned at the border of the low-/high-exposure area” (see Wang para. 0060).

Allowable Subject Matter
Claim(s) 7 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663